              Case MDL No. 2950 Document 187 Filed 06/17/20 Page 1 of 3



                           BEFORE THE UNITED STATES
                  JUDICIAL PANEL ON MULTIDISTRICT LITIGATION

   IN RE: Paycheck Protection Program (“PPP”)         MDL Docket No. 2950
   Agent Fees Litigation



                            INTERESTED PARTY MOTION
                        FOR EXTENSION OF TIME TO RESPOND

       Pursuant to Rule 6.2(e) and 6.3(b) of the Rules of Procedure for the United States Judicial

Panel on Multidistrict Litigation, Interested Party Howard Smukler (“Smukler”), plaintiff in the

case styled Howard Smukler et al. v. JPMorgan Chase Bank, N.A. et al, No. 3:20-cv-3413 (N.D.

Cal.), respectfully moves the Panel for an Order extending the time for Smukler to respond to

Alliant CPA Group LLC’s Motion for Transfer of Actions to the Northern District of Georgia

Under 28 U.S.C. § 1407 for a Coordination and/or Consolidated Proceeding (the “Motion to

Transfer”) from June 17, 2020 to June 24, 2020. In support of the instant motion, Smukler states

as follows:

       1.       Smukler filed a Class Action Complaint against JPMorgan Chase Bank, N.A., and

JPMorgan Chase & Co. (the “Chase Defendants”) in the Northern District of California on May

20, 2020 (“the Smukler Action”).

       2.       On May 22, 2020, plaintiff in Alliant CPA Group, LLC v. Bank OZK, et al., No.

1:20-cv-02026 filed a Motion to Transfer, seeking to consolidate twelve “Related Actions” into

an MDL proceeding in the Northern District of Georgia. (Dkt. 1.) The Motion to Transfer did not

identify the Smukler Action as one of the Related Actions under consideration for transfer but

did serve a copy of the Motion to Transfer on the Chase Defendants. (Dkt. 1-3.) Responses to the

Motion to Transfer are currently due on June 17, 2020, and replies are due on June 24, 2020.




                                                1
             Case MDL No. 2950 Document 187 Filed 06/17/20 Page 2 of 3



        3.      On June 15, 2020, counsel for the Chase Defendants filed a Notice of Related

Action in the pending MDL proceedings, identifying the Smukler Action as a potential tag-along

action under consideration for transfer. (Dkt. 134.) It appears the Notice of Related Action was

sent out for service on counsel for Smukler that same day by U.S. Mail (dkt. 134-4), but at the

time of filing this motion, counsel for Smukler had not yet received it.

        4.       On June 17, 2020, at approximately 4:17 p.m. ET, counsel for Smukler were

notified through the Panel’s CM/ECF system that the Chase Defendants had filed a response to

the Motion to Transfer (dkt. 158) and were thus given notice that the Smukler Action had been

tagged and the need to file a response by the June 17, 2020 deadline.

        5.      Smukler seeks to file an Interested Party Response to the Motion to Transfer

pursuant to Rule 6.2(e), but requires a brief additional period of time in which to do so given his

case was only just identified as under consideration for transfer.

        6.      Accordingly, Smukler respectfully requests a modest seven (7) day extension of

the current deadline such that his response would be due no later than June 24, 2020, in order to

prepare an appropriate response that fully addresses the issues presented by the Motion to

Transfer.

        7.      Smukler’s requested extension is not made for any improper purpose, such as to

cause prejudice or undue delay. Rather, Smukler respectfully submits that he will be prejudiced

if the deadline to respond is not extended, given his short notice of the MDL proceedings as they

relate to his case.

        8.      Moreover, the requested extension will not directly interfere with any scheduled

hearings, as (to Smukler’s knowledge) the Panel has not yet set a date for oral argument on the

Motion to Transfer.




                                                 2
            Case MDL No. 2950 Document 187 Filed 06/17/20 Page 3 of 3



       WHEREFORE, Smukler respectfully requests that the Panel enter an Order granting him

a seven (7) day extension of time, until June 24, 2020, to file a response to the Motion to

Transfer.

                                             Respectfully submitted,

                                             HOWARD SMUKLER, individually and on
                                             behalf of all other similarly situated individuals.

Date: June 17, 2020                          By: /s/ Rafey Balabanian
                                                     One of the Interested Party’s Attorneys

                                             Rafey Balabanian (SBN – 315962)
                                             rbalabanian@edelson.com
                                             Lily Hough (SBN – 315277)
                                             lhough@edelson.com
                                             Brandt Silver-Korn (SBN – 323530)
                                             bsilverkorn@edelson.com
                                             123 Townsend Street, Suite 100
                                             San Francisco, California 94107
                                             Telephone: (415) 212.9300
                                             Facsimile: (415) 373-9435




                                                3
